Citation Nr: 0914123	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  04-25 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to a compensable rating for asbestosis for 
the time period from December 1, 2003 to September 28, 2008.

2.  Entitlement to a rating in excess of 10 percent for 
asbestosis for the time period from September 29, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active military service from June 1951 
to May 1955.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which reduced the rating for the Veteran's 
service-connected asbestosis disability from 30 percent to a 
noncompensable rating, effective December 1, 2003.

In July 2005, the Veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.

In April 2006, the Board remanded the appeal to the RO for 
additional development.  

In July 2007, the Board denied the Veteran's claim for 
entitlement to restoration of a 30 percent rating for 
asbestosis and remanded the clam for a compensable rating for 
asbestosis.  The development has been completed, and the case 
is before the Board for final review.

In a December 2008 rating decision, the RO increased the 
evaluation for the Veteran's service-connected asbestosis to 
a 10 percent rating, effective September 29, 2008.  
Nonetheless, the issue of entitlement to an increased 
evaluation for this disability remains before the Board on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In a written statement received in May 2007, the Veteran's 
representative appeared to raise the issue of entitlement to 
service connection for a chronic cough.  In a July 2007 Board 
Decision and Remand, the matter of a chronic cough was 
referred to the RO for appropriate action.  In a written 
statement received in February 2009, the Veteran's 
representative again raised the issue of entitlement to 
service connection for a chronic cough, to include as 
secondary to service-connected asbestosis.  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  For the period from December 1, 2003 to September 28, 
2008, asbestosis is manifested by post-bronchodilator 
findings of no less than FVC 84 percent predicted value for 
VA purposes.

3.  For the period from September 29, 2008, asbestosis is 
manifested by DLCO (SB) findings of no less than 75.5 percent 
predicted value for VA purposes.


CONCLUSIONS OF LAW

1.  For the period from December 1, 2003 to September 28, 
2008, the criteria for a compensable rating for asbestosis 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2008).

2.  For the period from September 29, 2008, the criteria for 
a rating in excess of 10 percent for asbestosis are not met.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.96, 4.97, Diagnostic Code 6833 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
The Veteran was notified of the provisions of the VCAA as 
they pertain to claims for increased ratings by the Appeals 
Management Center (AMC) in correspondence dated in April 
2006.  This letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  In addition, it notified him of how VA determines 
the disability rating and effective dated when a disability 
is found to be connected to service.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim 
was reviewed and a supplemental statement of the case was 
issued in December 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004). See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, private treatment records, and VA 
treatment records from three facilities have been obtained 
and associated with his claims file.  The Veteran has also 
been provided with a contemporaneous VA respiratory 
examination to assess the current nature of his asbestosis 
disability.  

During a July 2005 videoconference hearing, the Veteran 
testified that he had been receiving disability benefits from 
the Social Security Administration (SSA) since 1990 for a 
back disability.  When the record suggests that SSA may have 
records pertinent to the appellant's claim, but which have 
not been obtained, either a remand is required to obtain the 
records, or a non-conclusory explanation needs to be provided 
as to why the SSA records would have no reasonable 
possibility of substantiating the claim.  See 38 U.S.C.A. 
§§ 5103A(a), 5103A(b)(1), 7104(d)(1).

In this case, there is no reasonable possibility that any SSA 
records would substantiate the Veteran's claim for a higher 
disability rating for VA purposes.  To be awarded a 
compensable (10 percent) or the next higher rating (30 
percent) for his service-connected asbestosis, the evidence 
must show specific findings of forced vital capacity (FVC) or 
(diffusion capacity of the lung for carbon monoxide by the 
single breath method (DCLO (SB)) on pulmonary function 
testing (PFT).  Any isolated SSA examination in 1990 or 
earlier that may have occurred for the purpose of 
establishing SSA disability status for a back disability 
would not provide the information necessary to verify the 
Veteran's current VA claim for a higher rating for his 
service-connected asbestosis.  Moreover, the VA and private 
treatment records contained in the Veteran's claims file are 
sufficient to decide his claim on appeal because they contain 
contemporaneous, objective medical findings about his 
asbestosis disability.  Consequently, as the Board is 
directed to avoid remanding a claim that would not result in 
any additional benefit to the veteran, this writing decides 
the Veteran's claim on appeal.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  

For an increased-compensation claim, 38 U.S.C.A. section 
5103(a) requires at a minimum that the Secretary notify the 
claimant that to substantiate a claim the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id. 

Here, the notification requirements enumerated in Vazquez-
Flores have not been satisfied.  While correspondence from 
the AMC dated in April 2006 satisfied many of the 
requirements of the VCAA, this letter did not inform the 
Veteran that he needed to show the effect that the worsening 
of his symptoms had on his employment and daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

In this case, the Board finds that the Vazquez-Flores v. 
Peake notice error did not affect the essential fairness of 
the adjudication because the Veteran described the effects of 
his service-connected asbestosis disability on his daily 
life, including difficulty walking up a grade or up stairs 
and difficulty completing yard work due to shortness of 
breath.  Records in his claims file showed that he retired 
from a paper mill in 1990.  Based on the foregoing, the Board 
has determined that it is not prejudicial to the Veteran to 
proceed to finally decide this appeal as any error in notice 
did not affect the essential fairness of the adjudication.  

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.




Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  See 38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2008).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.



	(CONTINUED ON NEXT PAGE)
6833  Asbestosis
General Rating Formula for Interstitial Lung Disease 
(diagnostic codes 6825 through 6833):
Forced Vital Capacity (FVC) less than 50-percent 
predicted, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less 
than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or 
pulmonary hypertension, or; requires outpatient oxygen 
therapy
10
0
FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- 
to 55-percent predicted, or; maximum exercise capacity of 
15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation
60
FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- 
to 65-percent predicted
30
FVC of 75- to 80-percent predicted, or; DLCO (SB) of 66- 
to 80-percent predicted
10
38 C.F.R. § 4.97, Diagnostic Code 6833 (2008).

Effective September 6, 2006, VA revised the rating standards 
for respiratory disorders by adding an additional paragraph 
to 38 C.F.R. § 4.96 that clarified the use of pulmonary 
function tests (PFTs) in evaluating respiratory conditions.  
The new paragraph (d) added seven provisions:

1) Pulmonary function tests (PFT's) are required 
to evaluate these conditions except: 
(i) When the results of a maximum 
exercise capacity test are of record and 
are 20 ml/kg/min or less.  If a maximum 
exercise capacity test is not of record, 
evaluate based on alternative criteria.
(ii) When pulmonary hypertension 
(documented by an echocardiogram or 
cardiac catheterization), cor pulmonale, 
or right ventricular hypertrophy has 
been diagnosed.
(iii) When there have been one or more 
episodes of acute respiratory failure. 
(iv) When outpatient oxygen therapy is 
required.
(2) If the DLCO (SB) (Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath 
Method) test is not of record, evaluate based on 
alternative criteria as long as the examiner 
states why the test would not be useful or valid 
in a particular case.
(3) When the PFT's are not consistent with 
clinical findings, evaluate based on the PFT's 
unless the examiner states why they are not a 
valid indication of respiratory functional 
impairment in a particular case.
(4) Post-bronchodilator studies are required when 
PFT's are done for disability evaluation purposes 
except when the results of pre-bronchodilator 
pulmonary function tests are normal or when the 
examiner determines that post-bronchodilator 
studies should not be done and states why.
(5) When evaluating based on PFT's, use post-
bronchodilator results in applying the evaluation 
criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, use the 
pre-bronchodilator values for rating purposes.
(6) When there is a disparity between the results 
of different PFT's (FEV-1 (Forced Expiratory 
Volume in one second), FVC (Forced Vital 
Capacity), etc.), so that the level of evaluation 
would differ depending on which test result is 
used, use the test result that the examiner 
states most accurately reflects the level of 
disability.
(7) If the FEV-1 and the FVC are both greater 
than 100 percent, do not assign a compensable 
evaluation based on a decreased FEV-1/FVC ratio.
38 C.F.R. § 4.96(d) effective September 6, 2006.

Under these criteria, which evaluate asbestosis based on 
objective rather and subjective findings, the Veteran was 
assigned a noncompensable rating for the period from December 
1, 2003 to September 28, 2008 and is presently assigned a 10 
percent rating from September 29, 2008.

Factual Background and Analysis

As an initial matter, the Board notes after a thorough review 
of the private treatment records and VA treatment records 
from Togus, Rumford, and Bay Pines that the Veteran 
complained of a chronic cough and underwent extensive 
evaluation by his primary care physicians, pulmonary 
specialists, and cardiologists.  VA physicians in July 2005 
and September 2005 following a bronchoscopy procedure 
concluded that the Veteran's chronic cough was likely due to 
gastroesophageal reflux disease (GERD).  While these records 
mention the Veteran's service-connected asbestosis disability 
and exposure to asbestos, they relate mainly to his 
complaints of a chronic cough, for which he has filed a 
separate claim for service connection, and which was referred 
to the RO for appropriate action.  As federal law requires 
pulmonary function tests (PFTs) to evaluate respiratory 
conditions, including asbestosis, unless certain exceptions 
apply, the factual background and analysis below focuses on 
the objective findings reported in private and VA PFT 
reports, the relevant information required to decide the 
Veteran's claim for higher ratings for his asbestosis 
disability.  Nevertheless, the Board has reviewed and 
considered all evidence of record, to include subjective 
findings and lay statements from the Veteran, to determine 
whether the Veteran is entitled to a higher disability rating 
for either period on an extraschedular basis.      

For the Period from December 1, 2003 to September 28, 2008

In a Bay Pines VA PFT report dated in February 2004, the 
post-bronchodilator forced vital capacity (FVC) value was 
listed as 96.6 percent predicted; the diffusion capacity of 
the lung for carbon monoxide by the single breath method 
(DLCO (SB)) was listed as 105.8 percent predicted.

In a private treatment note from J. F., M.D., dated in May 
2004, the Veteran's complaints included a history of 
asbestosis.  An examination of the lungs was not conducted.  
The impression included and chronic lung disease.

In a Rumford VA Clinic new patient treatment note dated in 
July 2004, the nurse practitioner reviewed the Veteran's 
medical history including asthma.  He had not refilled 
prescription inhalers for two months, had a daily cough, 
wheezing, increased respiratory effort, and reported worse 
symptoms while off his medications.  Lung examination 
findings were reported as bilateral equal chest expansion, 
respirations unlabored at rest, clear to auscultation and 
percussion.  In a follow up treatment note dated in September 
2004, the Veteran complained of daily cough, wheezing, and 
increased respiratory effort related to asthma and 
asbestosis.  He noted that a trial on fluticasone, serevent, 
and albuterol did not result in any improvement of symptoms.  
He stated that he was upset that his asbestosis was not 
considered more disabling for VA compensation purposes.  On 
examination, his lungs were clear to auscultation and 
percussion.

In a Bay Pines VA nursing note dated in March 2005, the 
Veteran underwent spirometry (breath measurement) for 
asbestosis.  The health technician noted that the test was 
done before and after bronchodilator, and the results were 
provided to the primary care physician for review.  In the 
primary care treatment note, the Veteran's lungs were noted 
to be clear to auscultation.  In an addendum, the physician 
listed spirometry findings of FVC: 78 percent and noted 
negative response demonstrated to bronchodilator.  

During a videoconference hearing in July 2005, the Veteran 
testified that his asbestosis had become worse since February 
2003.  He stated that he has difficulty going up and down 
stairs, hills, or inclines because he has problems breathing.  
He also testified that he quit smoking 41 years ago.

In a Togus VA pulmonary consultation report dated in July 
2005, the Veteran complained of chronic cough and shortness 
of breath when he went up stairs.  Following a review of 
chest x-rays, PFTs from two years earlier, and a physical 
examination, the physician concluded that the Veteran's cough 
was complicated by gastroesophageal reflux disease (GERD) and 
a history of asbestos exposure with a less-definite diagnosis 
of asthma.  

In a VA PFT report dated in July 2005, the technician noted 
that the Veteran did not meet the criteria for post 
[bronchodilator], LV, and DLCO.  The FVC without 
bronchodilator was reported as 84.4 percent predicted value.  
In a VA chest x-ray report also from July 2005, the 
impression included sternal region calcific pleural plaque; 
no definite diaphragmatic pleural calcification noted.

In a VA treatment record dated in September 2005, the chief 
of the respiratory section reported that a CT (computed 
tomography) scan on that day showed pleural plaque, but no 
marked interstitial lung disease.  A bronchoscopy performed 
in September 2005 revealed no visible explanation for the 
Veteran's cough, the trachea had a normal appearance with 
copious secretions, and in both the left and right sides, the 
examiner noted that all divisions were well seen and appeared 
normal.  

In a Bay Pines VA treatment note dated in March 2006, 
physical examination findings of the lungs were reported as 
no dullness, no wheezes, and no rhonchi.  The assessment 
included "[chronic obstructive pulmonary disease] versus 
restrictive lung disease PFTs [normal]! Bronchoscopy in 
2005."

In a Togus VA cardiology note dated in May 2006, the Veteran 
complained of dyspnea on exertion.  The cardiologist's 
assessment was listed as dyspnea on exertion, which may be 
pulmonary in origin; however, his PFTs are unimpressive for 
his apparent functional limitation.  In a primary care 
treatment note dated in July 2006, the assessment was dyspnea 
on exertion, unclear etiology.  The physician noted that the 
Veteran was followed by pulmonary and cardiology and had had 
CT, bronchodilator, echocardiogram, stress testing, and PFTs.
A letter to the Veteran from the Central Maine Medical Center 
(CMMC) dated in August 2006 reported that chest x-ray results 
did not show any acute changes, but there were some changes 
consistent with chronic obstructive pulmonary disease that 
were also seen on previous studies.  In a private PFT report 
from CMMC dated in August 2006, the FVC was noted to be 
within normal limits with no significant change following the 
use of bronchodilators.  Specifically, the post-
bronchodilator FVC value was listed as 84 percent predicted.  
A post-bronchodilator DLCO (SB) value was not listed; 
however, a pre-bronchodilator DLCO (SB) was listed as 94 
percent predicted.  A technician note indicated that the 
Veteran was not using pulmonary medications at this time, had 
a smoking history of 15 pack years with cessation by 41 
years, and had an occupational history that included 38 years 
in a paper mill.  The technician also commented that the 
spirometry data was acceptable and reproducible, and the 
Veteran was cooperative and put forth his best effort.

In a private chest CT scan report from CMMC dated in 
September 2006, reported findings included both calcified and 
noncalcified pleural plaques over the diaphragmatic pleura, 
suggesting prior asbestos exposure.  No parenchymal nodules 
or infiltrates were seen; no gross mediastinal or hilar 
lymphadenopathy was identified.  The impression was prior 
asbestos exposure; no evidence for pulmonary pathology.

In a Bay Pines VA treatment note dated in January 2007, the 
Veteran denied lung or chest pain, cough, and dyspnea on 
exertion.  Examination findings of the lungs were reported as 
no dullness, no wheezes, and no rhonchi.

In a private pulmonary treatment note from CMMC dated in July 
2007, the physician documented the history of the Veteran's 
present illness that included cough and shortness of breath.  
He noted that the Veteran continued to have a cough, yet his 
bronchoscopy showed no abnormalities, and his spirometry did 
not show any impressive obstructive lung disease.  He added 
that the Veteran was known to have asbestos-related lung 
disease, but no decrease in his diffusion capacity or lung 
volumes.  Finally, he noted that the Veteran was able to walk 
as far as he would like to on flat level ground, but gets 
short of breath on an incline or up stairs.  The Veteran 
denied any nocturnal symptoms.  Examination findings of the 
lungs were reported as good respiratory excursion with no 
dullness to percussion; no retractions or use of accessory 
muscles of respiration noted; breath sounds were clear and 
free of wheezes, rhonchi, rubs, or rales.  The physician's 
impression was asthma, and he opined that the Veteran's 
asbestos-related lung disease did not appear to be 
physiologically significant as evidenced by his lung volumes 
and diffusion capacity.

In a private pulmonary treatment note from CMMC dated in June 
2008, the Veteran complained of coughing up blood since a 
bronchoscopy procedure and reported shortness of breath with 
stair climbing and hills, but not with flat ground.  On 
examination, breath sounds were reported as clear bilaterally 
with good aeration.  The physician reported that bronchoscopy 
showed polyps and grew e. coli, but was otherwise negative.  
The impression was hemoptysis, etiology unclear.

After a review of the evidence, the Board finds that the 
evidence does not support the assignment of a compensable 
rating for the Veteran's asbestosis disability for the period 
from December 1, 2003 to September 28, 2008.

Initially, the Board observes the VA addendum dated in March 
2005 that listed spirometry findings of FVC: 78 and noted 
that a negative response was demonstrated to bronchodilators.  
Unfortunately, the physician did not indicate whether the FVC 
value listed was the post-bronchodilator value.  Similarly, 
if the FVC value of 78 was the pre-bronchodilator value, his 
notation regarding a "negative response to bronchodilators" 
is insufficient to assume that the FVC value remained the 
same.  Accordingly, the Board may not use this PFT study for 
disability evaluation purposes.  See 38 C.F.R. § 4.96(d)(4) 
(2008).  In addition, in the July 2005 VA PFT report, the 
technician noted that the Veteran did not meet the criteria 
for post [bronchodilator], LV, and DLCO.  Therefore, a FVC 
without bronchodilator was reported as 84.4 percent 
predicted.  Even if the technician's statement that the 
Veteran "did not meet the criteria" is a sufficient 
explanation under 38 C.F.R. § 4.96(d)(4) as to why post-
bronchodilator studies should not be done, the pre-
bronchodilator FVC result of 84.4 predicted value still does 
not warrant a compensable rating for asbestosis under 
38 C.F.R. § 4.97, Diagnostic Code 6833.

Based upon the remaining evidence of record, the Board finds 
that the Veteran's service-connected asbestosis was 
manifested during this time period by post-bronchodilator FVC 
at 84 percent predicted value at worst in private PFT testing 
in August 2006.  Consequently, the assignment of a 
compensable rating for the Veteran's service-connected 
asbestosis disability is not warranted under 38 C.F.R. § 
4.97, Diagnostic Code 6833 (2008) for this time period.
For the Period from December 29, 2008

The Veteran is assigned a 10 percent rating for asbestosis 
for the time period from December 29, 2008, pursuant to 
38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2008).

In September 2008, the Veteran completed a PFT study in 
conjunction with a VA respiratory examination.  The pre-
bronchodilator FVC value was listed 83.9 percent predicted, 
and the post-bronchodilator FVC value was listed as 81.6 
percent predicted; the DLCO (SB) value was listed as 75.5 
percent predicted.  During the respiratory examination, the 
Veteran explained that he can walk a maximum of 1-1/2 miles 
on level ground, but on grades or uneven terrain, such as 
when he goes hunting, he is limited by shortness of breath.  
Other activities affected by shortness of breath included 
fishing and pushing a self-propelled lawnmower.  The Veteran 
denied being placed on bedrest for any pulmonary-related 
problems.

Physical examination findings were reported as follows:  
lungs were clear to auscultation with diminished breath 
sounds in the bases and apices of the lungs; no rales, 
rhonchi, or wheezes; mild to moderate reduction of lung 
expansion on the physical exam, and obesity contributes to 
some of this; and diaphragmatic excursion was mildly to 
moderately impaired.  The examiner's assessment was that it 
appeared that the Veteran had asbestos-related lung disease 
with bilateral pleural thickening and calcified pleural 
plaques, but he does not have asbestosis, which would mean 
that he had fibrosis in the lungs. 

No additional private or VA treatment records followed.

Based upon the evidence of record, the Board finds that the 
Veteran's service-connected asbestosis was manifested during 
this time period by pre-bronchodilator FVC at 83.9 percent 
predicted value (see 38 C.F.R. § 4.96(d)(5) (requiring use of 
pre-bronchodilator results when post-bronchodilator results 
were poorer than pre-bronchodilator results)) and by DLCO 
(SB) value of 75.5 percent predicted on VA PFT testing in 
September 2008.  Consequently, the assignment of a 10 percent 
rating, but no higher, for the Veteran's service-connected 
asbestosis disability is warranted under 38 C.F.R. § 4.97, 
Diagnostic Code 6833 (2008) for this time period based on the 
DLCO (SB) value of 75.5 percent predicted.

Both Periods

The Board acknowledges the Veteran and his representative's 
contentions that his asbestosis disability is more severely 
disabling during these time periods.  However, the Veteran is 
not a licensed medical practitioner and is not competent to 
offer opinions on questions of medical causation or 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of a compensable evaluation for asbestosis for the 
time period from December 1, 2003 to September 28, 2008, or 
the assignment of an evaluation in excess of 10 percent for 
asbestosis for the time period from September 29, 2008.  
Therefore, entitlement to an increased rating for asbestosis 
for either time period is not warranted.  The Board has 
considered additional staged ratings under Hart v. Mansfield, 
21 Vet. App. 505 (2007), but concludes that they are not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization related 
to this service-connected disability that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating during either time 
period.  While the Veteran reported experiencing shortness of 
breath while walking on inclines, hunting, and pushing a 
self-propelled lawnmower, objective medical findings are not 
indicative of any frequent periods of hospitalization or 
unusual or marked interference with any current employment 
(i.e., beyond that contemplated in the assigned 
noncompensable and 10 percent ratings).  Consequently, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).
ORDER

Entitlement to a compensable rating for asbestosis for the 
time period from December 1, 2003 to September 28, 2008 is 
denied.

Entitlement to a rating in excess of 10 percent for 
asbestosis for the time period from September 29, 2008 is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


